DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019; 11/14/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 19-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulieman et al. (US 20130339323 A1).
Regarding Claim 22, Sulieman et al. teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to perform a method for reducing video data (Paragraphs 9 and 10), the method comprising: 
extracting compressed moving-picture data and compressed audio data from the video data (Paragraphs 9 and 10); 
extracting intra-frames (I-frames) from the compressed moving-picture data (Paragraphs 41-46); and 
losslessly reducing the I-frames to obtain losslessly-reduced I-frames, wherein losslessly reducing the I-frames comprises, for each I-frame, identifying a first set of prime data elements by using the I-frame to perform a first content-associative lookup on a data structure that organizes prime data elements based on their contents (Paragraphs 41-46), and
using the first set of prime data elements to losslessly reduce the I-frame (Paragraphs 41-44).
Regarding Claim 23, Sulieman et al. teaches the non-transitory computer-readable storage medium of claim 22, wherein using the first set of prime data elements to losslessly reduce the I-frame comprises: in response to determining that a sum of (i) sizes of references to the first set of prime data elements and (ii) a size of a description of a reconstitution program is less than a threshold fraction of a (Paragraphs 41-44; Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139; Paragraphs 198-199).
Regarding Claim 24, Sulieman et al. teaches the non-transitory computer-readable storage medium of claim 23, wherein the description of the reconstitution program specifies a sequence of transformations which, when applied to the first set of prime data elements, results in the I-frame (Paragraphs 41-46; Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139; Paragraphs 198-199).
Regarding Claim 25, Sulieman et al. teaches the non-transitory computer-readable storage medium of claim 22, wherein the method further comprises: decompressing the compressed audio data to obtain a set of audio components; and for each audio component in the set of audio components, identifying a second set of prime data elements by using the audio component to perform a second content-associative lookup on the data structure that organizes prime data elements based on their contents, and using the second set of prime data elements to losslessly reduce the audio component (Paragraphs 41-46; Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139; Paragraphs 183-186)
26. (New) The non-transitory computer-readable storage medium of claim 25, wherein using the second set of prime data elements to losslessly reduce the audio component comprises: in response to determining that a sum of (i) sizes of references to the second set of prime data elements and (ii) a size of a description of a reconstitution program is less than a threshold fraction of a size of the audio component, generating a first losslessly reduced representation of the audio component, wherein the first losslessly reduced representation includes a reference to each prime data element in the second set of prime data elements and a description of the reconstitution program; and in response to determining that the sum of (i) the sizes of the references to the second set of prime data elements and (ii) the size of the description of the reconstitution program is greater than or equal to the threshold fraction of the size of the audio component, adding the audio component as a new prime data element in the data structure, and generating a second losslessly reduced representation of the audio component, wherein the second losslessly reduced representation includes a reference to the new prime data element (Paragraphs 41-46; Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139; Paragraphs 183-186).
Regarding Claim 27, Sulieman et al. teaches the non-transitory computer-readable storage medium of 2 claim 26, wherein the description of the reconstitution program specifies a sequence of transformations which, when applied to the second set of prime data elements, results in the audio component (Paragraphs 41-46; Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139; Paragraphs 183-186).
Regarding Claim 28, Sulieman et al. teaches the non-transitory computer-readable storage medium of claim 22, wherein said extracting the I-frames from the compressed moving-picture data comprises performing Huffman decoding (Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139)
Regarding Claim 29, Sulieman et al. teaches the non-transitory computer-readable storage medium of claim 28, further comprising: extracting a set of predicted frames from the compressed moving-picture data; and after said losslessly reducing the I-frames to obtain the losslessly-reduced I-frames, performing Huffman coding on the losslessly-reduced I-frames to obtain Huffman-coded losslessly-reduced I-frames, thereby obtaining reduced video data comprising the Huffman-coded losslessly-reduced I-frames, the set of predicted frames, and the compressed audio data (Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139).
Regarding Claim 30, Sulieman et al. teaches the non-transitory computer-readable storage medium of claim 29, further comprising: in response to receiving a request to retrieve the video data, recreating the compressed moving-picture data by (1) performing Huffman decoding on the Huffman-coded losslessly-reduced I-frames to obtain the losslessly-reduced I-frames, (2) reconstituting the I-frames from the losslessly-reduced I-frames, and (3) performing Huffman coding on the I-frames and combining with the set of predicted frames, and combining the compressed moving-picture data with the compressed audio data to obtain the video data (Paragraphs 41-46; Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139; Paragraphs 198-199).
Method Claims 1-6 and 19-21 are drawn to the method of using corresponding apparatus claimed in claims 22-30 and are rejected for the same reasons as used above.
Claims 31-32 have limitations similar to those of claims 22 and 23 above and are rejected for the same reasons as used above. Sulieman et al. further teaches an apparatus comprising: a processor (Paragraph 165).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/               Primary Examiner, Art Unit 2483